 

Mod AO 442 (09/13) Arest Warrant AUSA Name & Telno: Samuel L. Raymond/Tara La Morte, Tel: 212-637-6519

UNITED STATES DISTRICT COURT

for the

Southern District of New York

United States of America

 

 

Vv. ) ;

HUGH BRIAN HANEY ) Case No.’
)
)
2
»! : f og

Defendant . su 7 } }
ARREST WARRANT .

To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bri ing before a United States magistrate judge without unnecessary delay

(name of person to be arrested) HUGH BRIAN HANEY
who is accused of an offense or violation based on the following document filed with the court:

O Indictment Ci Superseding Indictment Information 6 Superseding Information & Complaint
O Probation Violation Petition (J Supervised Release Violation Petition O Violation Notice © Order of the Court

This offense is bricfly described as follows:

18 USC 1956 (Money Laundering)
18 USC 1957 (Concealment Money Laundering)

‘ I

Date:. | Tl Tata / Gq & Het esse Fr

fosuing offic icer’s sighatw e

City and state: _ New York, NY te "Hen. kevin Nathaniel Fox, USMJ
#8 . '. Printed name and title
g 2 Bowe i’ re

 

Return . :

 

This warrant was received on (datey _7-/7-Ce/ 4_, and the pérson was arrested on (date) “7-/ S-2Ze/ g
at (city and state) Cott he 3, (U4 ‘

Arresting officer's signature

fhm fa. an ic chee Se Caf Lie CT

Printed name and title

 

 

 

 
